DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-12-09 (herein referred to as the Reply) where claim(s) 1, 3-6, 8-11, 13-15 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Belleschi_669 (US20200084669) in view of Bonomi_471 (US20210267471)
Claim(s) 1, 11
Belleschi_669 teaches
obtaining configuration information that comprises reliability information associated with a first identifier, Terminal can obtain configuration indication indicating mapping QoS requirement and a certain LCG, which are all associated with a logical channel ID (LCID) or logical communication groups (LCG ID). QoS requirement can comprise reliability. <FIG(s). 3, 6; para. 0060-0063, 0074-0075, 0082>.
The packets in the buffer corresponds to the characteristics associated with the configuration such as QoS requirement, PPPP and PPPR which are reliability values. The combination of the PPPP and PPR can be considered to be a reliability value set <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
	obtaining data, Terminal obtains packets which is placed in a buffer which corresponds to the triggered BSR.  <FIG(s). 3; para. 0060-0063>.
wherein reliability of the data is a first reliability value that is a member of the reliability value set, and The packets in the buffer corresponds to the characteristics associated are particular PPPP and/or PPPR value which are reliability values. PPPP is a value that presents a priority assigned by an application layer <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
sending a sidelink buffer status report (BSR) to a network device in response to the first reliability corresponding to the reliability information, SL BSR is sent to the other device including the indication in response to the buffered data's requirement (e.g., priority, QoS, reliability) corresponding to the indication included in the BSR. <FIG(s). 3; para. 0060-0063, 0068, 0071, 0078, 0089, 0100>.
	wherein the sidelink BSR comprises the first identifier. SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value. <FIG(s). 4; para. 0061, 0063-0064, 0070-0072>.
Belleschi_669 does not explicitly teach
	wherein the reliability value set is a group of discrete values; 
However in a similar endeavor, Bonomi_471 teaches
	wherein the reliability value set is a group of discrete values; Reliability value can be a value from a plurality of discrete intermediate values <para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Belleschi_669 with the embodiment(s) disclosed by Bonomi_471. One of ordinary skill in the art would have been 
Claim(s) 3, 8, 13
Belleschi_669 teaches
wherein the configuration information further comprises priority information, and a priority associated with the data is a first priority; and QoS requirements includes priority. For example, ProSe per packet priority PPPP. <FIG(s). 3; para. 0026, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
	wherein sending the sidelink BSR to the network device comprises sending the sidelink BSR to the network device in response to both
(a) the first reliability associated with the reliability information and The packets in the buffer corresponds to the characters associated with the configuration such as QoS requirement, PPPP, PPPR, etc. which include reliability. <FIG(s). 3; para. 0060-0063, 0074-0075>. SL BSR is sent to the other device including the indication in response to the buffered data's requirement (e.g., priority, QoS, reliability) corresponding to the indication included in the BSR. <FIG(s). 3; para. 0060-0063, 0068, 0071, 0078, 0089, 0100>.
(b) the first priority associated with the priority information. SL BSR can be trigger in in response to data becoming available for a logical channel of a higher priority than any other logical channel with data already available in the buffer. For example, ProSe per packet priority PPPP. <FIG(s). 3; para. 0026, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
Claim(s) 4, 9, 14
Belleschi_669 teaches
wherein the priority information comprises one of the following:  
a first priority threshold, and Terminal can obtain configuration indication indicating mapping of QoS requirements and a logic channels at is pertains to the priorities of LGCs. That is, the indication provides the priority ranking of a plurality of LGCs. In determining highest 
the first priority is greater than or equal to the first priority threshold; SL BSR can be trigger in in response to data becoming available for a logical channel of a higher priority than any other logical channel with data already available in the buffer. Accordingly the logic that dictates the highest priority logical channel is effectively greater than the second greater which can be considered a threshold. <FIG(s). 3, 4; para. 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
Claim(s) 4, 9, 14
Belleschi_669 teaches
wherein the priority information comprises one of the following:  
a first priority threshold, and Terminal can obtain configuration indication indicating mapping of QoS requirements and a logic channels at is pertains to the priorities of LGCs. That is, the indication provides the priority ranking of a plurality of LGCs. In determining highest priority, a priority is compared to at least one other priority and accordingly the other priority can be considered a priority threshold (e.g., the highest priority must be higher than the second highest priority threshold). <FIG(s). 3, 4, 6; para. 0026-0027, 0060-0063, 0074-0075, 0078-0080, 0082>.
the first priority is greater than or equal to the first priority threshold; SL BSR can be trigger in in response to data becoming available for a logical channel of a higher priority than any other logical channel with data already available in the buffer. Accordingly, the logic that dictates the highest priority logical channel is effectively greater than the second greater which can be considered a threshold. <FIG(s). 3, 4; para. 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
Claim(s) 5, 15, 10
Belleschi_669 teaches
wherein the first identifier comprises one of the following (a) - (c): 
(a) a first logical channel group identity; SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.   <FIG(s). 4; para. 0061, 0063-0064, 0070-0072>.


Claim(s) 6
Belleschi_669 teaches
sending configuration information to a terminal, wherein the configuration information comprises reliability information associated with a first identifier, Terminal can receive configuration indication , e.g., through dedicated signals or broadcasting from network, indicating mapping QoS requirement and a certain LCG, which are all associated with a logical channel ID (LCID) or logical communication groups (LCG ID). QoS requirement can comprise reliability. <FIG(s). 3, 6; para. 0060-0063, 0072, 0074-0075, 0082>.
	wherein the reliability information comprises a reliability value set; The packets in the buffer corresponds to the characteristics associated with the configuration such as QoS requirement, PPPP and PPPR which are reliability values. The combination of the PPPP and PPR can be considered to be a reliability value set <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
	wherein the configuration information is used to include the first identifier in a sidelink buffer status report (BSR) which is received from the terminal in response to reliability of data of the terminal associated with the reliability information, Terminal obtains packets which is placed in a buffer which corresponds to the triggered BSR.  The packets in the buffer corresponds to the characteristics associated with the configuration such as QoS requirement, PPPP, PPPR, etc. which include realiability.SL BSR is sent to the other device 
	wherein the reliability of the data is a value that is a member of the reliability value set, and The packets in the buffer corresponds to the characteristics associated are particular PPPP and/or PPPR value which are reliability values. PPPP is a value that presents a priority assigned by an application layer <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
	receiving the sidelink BSR comprising the first identifier from the terminal. SL BSR is sent to the other device including the indication in response to the buffered data's requirement (e.g., priority, QoS, reliability) corresponding to the indication included in the BSR.  SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.   <FIG(s). 3, 4; para. 0060-0064, 0068, 0070-0072, 0074-0075, 0078, 0089, 0100>.
Belleschi_669 does not explicitly teach
	wherein the reliability value set is a group of discrete values;
However in a similar endeavor, Bonomi_471 teaches
	wherein the reliability value set is a group of discrete values; Reliability value can be a value from a plurality of discrete intermediate values <para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Belleschi_669 with the embodiment(s) disclosed by Bonomi_471. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for determining signal reliability. See Background, para. 0026-0028.


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: Reply effectively argues that Belleschi (see page 7-8) does not teach triggering a BSR transmission in response to reliability of data corresponding to reliability information and suggest the BSR is only triggered when the reliability data corresponds (see last para. Page 7):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the claims do not require this limitation as even the Reply states the Specification describes this limitation but is silent with regards to the claims. Rather, the claims do not recite any limitations that details what happens when the reliability of the data does not correspond to the reliability information. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
In fact, looking the Specification the Examiner does not believe the Specification discloses what the Reply suggests at page 7 – that the BSR is triggered only upon the reliability of the data corresponding to the reliability information. Rather, Specification is silent with regards to what happens to the BSR if there is no correspondence. The closest text regarding BSR triggering is found at para 0292-0293 (using US publication) where a triggering condition is disclosed but does not equate the triggering condition to the reliability correspondence. In fact the language suggests the reliability correspondence is not a trigger and simply is reliability reporting mechanism and another trigger, such as those defined in 3GPP TS can be used.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Examiner, Art Unit 2415